Per Curiam:

And now, to wit, this twenty-seventh day of October, A. D. 1916, the above cause having been duly heard in this court by Chancellor Charles M. Curtis, Chief Justice James Pennewill, and Associate Judges Herbert L. Rice and Thomas *312Bayard Heisel, and there being an equal division of opinion among the Judges who heard the cause respecting the matters assigned in this court as error in the court below,
It is Adjudged and Ordered that the judgment of the Superior Court of the State of Delaware, in and for New Castle County in said cause for William J: Webster, the defendant below and defendant in error, be and it is hereby affirmed; and that the costs of said cause in this court, hereby taxed at the sum of sixteen dollars and seventy-three cents be paid by Alvan T. Fuller, the plaintiff below, plaintiff in error. 1
And Further that a duly certified copy of this order be transmitted by the Clerk of this Court to said Superior Court.
Signed by all the Judges.